Citation Nr: 1419946	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to initial separate ratings in excess of 10 percent for right knee disability.

5.  Entitlement to initial separate ratings in excess of 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005 and January 2008 to March 2009, including service in an imminent danger in Kuwait/Iraq to May 2008 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee and entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.

2.  Tinnitus had its onset during service.

3.  Right ankle sprain had its onset in service.

4.  Left ankle sprain had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).

3.  Right ankle sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Left ankle sprain was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

As to the duty to assist, the service treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.   The Veteran was afforded VA examinations in January 2010 and February 2013 in conjunction with the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran has not alleged that such are legally inadequate for adjudication purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's bilateral hearing loss and tinnitus as they were performed by audiologists and include an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  Moreover, the examiners provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Thus, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


A.  Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. at 159.

At the January 2010 VA examination, the Veteran reported he had lower hearing capability and difficulty understanding with background noise.  

The January 2010 audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
10
10
15
20

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  Therefore, in January 2010, the Veteran did not have hearing loss for VA purposes.  

At the February 2013 VA examination, the Veteran reported that he had to ask people to repeat things often in order to understand them and he had trouble hearing with or without background noise.  

The February 2013 audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
15
15
10
15
20

Speech recognition was 100 percent bilaterally.  Therefore, in February 2013, the Veteran did not have hearing loss for VA purposes.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).   As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  Thus, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran asserts that his tinnitus results from acoustic trauma during service as an 88m motor transport operator.  The Board finds that the Veteran is competent to report ringing in his ears since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board acknowledges that the January 2010 and February 2013 VA examiners provided negative nexus opinions.  The January 2010 VA examiner did not provide a rationale for her opinion.  The February 2013 examiner's rationale was that there were no complaints of tinnitus noted in the claims file.  However, the Veteran's claim application was received in September 2009, only six months after his separation from active service.  As the VA examiners' opinions do not consider all pertinent facts and lay statements and do not provide a complete, thorough, and detailed rationale supporting the conclusion made in regard to tinnitus, these opinions cannot serve as the basis of a denial of entitlement to service connection for tinnitus.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Bilateral Ankle Disability

The Veteran asserts that his bilateral ankle condition began in July 2008, while in service.  A September 2012 VA internal memorandum notes that the Veteran's service treatment records for his period of active duty from January 27, 2008 to March 18, 2009 are unavailable for review.  Therefore, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was afforded a VA examination in January 2010 to address his claim for service connection for a bilateral ankle injury.  At his January 2010 VA examination, the Veteran reported his bilateral ankle sprains were due to running and weightbearing activities and climbing in and out of trucks while on active duty.  The Board finds the Veteran to be credible and competent to report a bilateral ankle injury in service.  The January 2010 VA examiner diagnosed bilateral chronic first degree ankle sprains.  

Given the Veteran's credible lay statements concerning his ankle symptoms during and since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral chronic first degree ankle sprains are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral chronic first degree ankle sprains.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for chronic right ankle sprain is granted.

Service connection for chronic right left sprain is granted.


REMAND

The Veteran was last examined by VA for his right and left knee disabilities in April 2012.  Since the April 2012 VA examination he submitted additional VA treatment records dated through November 2012 documenting continued knee pain.  In light of the stale VA examination report and the Veteran's continued complaints of pain, a new examination is required in order to determine the current nature and severity of the Veteran's left and right knee disabilities and resultant symptoms.  

Moreover, the Veteran may have received additional treatment since November 2012.  Therefore, on remand, the Veteran should be given the opportunity to identify any providers who have treated him for his service-connected right and left knee disabilities since November 2012.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right and left knee disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his right and left knee symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right and left knee disabilities.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the right and left knees, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


